     Case 8:18-bk-13311-CB        Doc 170 Filed 12/20/18 Entered 12/20/18 12:40:15                 Desc
                                    Main Document    Page 1 of 2


 1   William N. Lobel, SBN 93202
     Pachulski Stang Ziehl & Jones LLP
 2   650 Town Center Drive, Suite 1500
     Costa Mesa, CA 92626                                                FILED & ENTERED
 3   Tel: 714-384-4740
     Fax: 714-384-4741
 4   wlobel@pszjlaw.com                                                       DEC 20 2018
 5   [Proposed] Attorneys for Ruby’s Diners, Inc., et al.
     DEBTORS AND DEBTORS-IN-POSSESSION                                   CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
 6                                                                       BY le         DEPUTY CLERK


 7
                                 UNITED STATES BANKRUPTCY COURT
                                                                   CHANGES MADE BY COURT
 8

 9                    CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10

11 In re:                                                   Case No. 8:18-bk-13311-CB

12 RUBY’S DINER, INC., a California                         Chapter 11
   corporation, et al.,
13                                                          (Jointly Administered With Case Nos.
                  Debtors and Debtors-in Possession,        8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
14 Affects:                                                 bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
                                                            13201-CB; 8:18-bk-13202-CB)
15      All Debtors
16      RUBY’S DINER, INC., ONLY                            ORDER APPROVING DEBTORS AND
                                                            DEBTORS IN POSSESSION
17                                                          APPLICATION TO EMPLOY
        RUBY’S SOCAL DINERS, LLC, ONLY                      PACHULSKI STANG ZIEHL & JONES
18                                                          LLP AS GENERAL BANKRUPTCY
        RUBY’S QUALITY DINERS, LLC, ONLY                    COUNSEL
19
        RUBY’S HUNTINGTON BEACH, LTD., ONLY                 [NO HEARING REQUIRED UNLESS
20                                                          REQUESTED PER L.B.R. 2014-1(b)]

21      RUBY’S LAGUNA HILLS, LTD. ONLY

22      RUBY’S OCEANSIDE, LTD., ONLY

23      RUBY’S PALM SPRINGS, LTD., ONLY
24

25

26
27

28

                                                     1
     Case 8:18-bk-13311-CB        Doc 170 Filed 12/20/18 Entered 12/20/18 12:40:15                 Desc
                                    Main Document    Page 2 of 2


 1          The Court having read and considered the Debtors and Debtors in Possession Application to

 2   Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel Effective as of the Petition

 3   Date filed on September 28, 2018, as Docket #94 (the “Application”), noted the objections of Opus Bank

 4   and the Office of the United States Trustee and the resulting stipulation, heard the statements of counsel

 5   regarding employment at the December 18, 2018 hearing, and with good cause shown,

 6          IT IS ORDERED:

 7          1.      The Application, as modified by the stipulation filed December 11, 2018 as Docket #157,

 8                  is approved excluding any terms regarding monthly payments.

 9          2.      Employment is authorized pursuant to 11 U.S.C. §327 and compensation is subject to

10                  further application, determination and approval of this Court pursuant to 11 U.S.C. §330

11                  or §331.

12          3.      No fees will be paid to professionals until further Court order.

13                                                        ###

14

15

16

17

18

19

20
21

22

23

24        Date: December 20, 2018

25

26
27

28

                                                      2
